Fowler, J.
The agreement between Greenwood and the Cummings gave to Greenwood no attachable interest in the bricks afterward manufactured by him for them under that agreement. At, most, he could only have had a mechanic’s or manufacturer’s lien upon those bricks while he retained possession of them, for his compensation for making them; hut this lien was personal to himself, and neither assignable to or attachable by his creditors. It was neither a jus ad rem, or a jus in re, but *513a simple right of retainer, personal to Greenwood, not assignable or attachable as personal property, or a chose in action, belonging to him. Meany v. Head, 1 Mason 319; Holly v. Huggeford, 8 Pick. 73-76; Jones v. Sinclair, 2 N. H. 321; Daubigney v. Duval, 5 D. & E. 606; The Case of an Hostler, Yelv. 67, and note; Montague on Lien; Rushforth v. Hadfield, 6 East 523, n. 2; Green v. Farmer, 4 Burr. 2214; Story on Ag., sec. 351, et seq., and authorities; 2 Kent’s Com. 635, and note; Grinnell v. Cook, 3 Hill 491; Wilson v. Martin, 40 N. H. 88.
As ther'fe is nothing stated in the case tending to show Greenwood could have had any attachable interest in the bricks, according to its provisions, there must be

Judgment for the defendant.